Citation Nr: 1621974	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  12-08 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of abdominal exploratory laparotomy with adhesions of peritoneum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1961 to September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2012, the Veteran requested a Board hearing before a Veterans Law Judge. Pursuant to his hearing request, a Board hearing was scheduled for June 2015.  However, in a May 2015 communication, the Veteran informed VA his desire to withdraw such hearing request.  Therefore, the Board finds that there is no outstanding hearing request.  

The Board remanded the claim in September 2015 for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran seeks an increased rating in excess of 10 percent for his service-connected residuals of abdominal exploratory laparotomy with adhesions of the peritoneum. 

The Veteran's claim was previously remanded in September 2015.  The September 2015 remand requested that the AOJ ask the Veteran to identify any VA or private physicians who have treated him for the residuals of abdominal laparotomy with adhesions of peritoneum and to obtain such identified records.  Such was accomplished in a November 2015 letter.  No response was received from the Veteran.  

The September 2015 remand also requested that the AOJ afford the Veteran a VA examination to assess the severity of the Veteran's residuals of abdominal exploratory laparotomy with adhesions of the peritoneum.  In this regard, the VA examiner was instructed to make findings as to all symptoms and manifestations of the service-connected disability.  The examiner was specifically instructed to conduct any necessary testing to determine whether there was an obstruction and if so, the extent of such obstruction associated with the Veteran's service-connected disability.  

Following the September 2015 remand, the Veteran was afforded with a Disability Benefits Questionnaire (DBQ) examination in December 2015.  The DBQ examiner noted a diagnosis of residuals of exploratory laparotomy due to intra-abdominal bleeding from a blunt abdominal trauma with postoperative adhesions.  While the examiner noted findings of the Veteran's current symptoms, to include abdominal cramps, constipation, and diarrhea, the examiner failed to opine as to whether the Veteran's service-connected disability is manifested by an obstruction as requested by the September 2015 remand directives.  In fact, the December 2015 DBQ report lists the September 2015 remand directive requesting that the examiner determine whether there is an obstruction and the in extent of such obstruction, if any.  Yet, the examiner still failed to respond to such directive.  The December 2015 DBQ examiner also indicated that no laboratory testing, imaging studies, or diagnostic procedures had been performed at the December 2015 DBQ examination.  The Board notes that the September 2015 remand specifically requested that the examiner conduct any necessary testing to make the requested findings.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remand.   

On remand, the Veteran should identify any outstanding VA or non-VA treatment records for his claim.  Thereafter, all identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, arrange for the December 2015 DBQ examiner to provide an addendum opinion.  If the examiner who drafted the December 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  Any additional VA in-person examination is left to the discretion of the VA examiner.  

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following question:

The examiner should determine whether the Veteran's residuals of abdominal exploratory laparotomy with adhesions of peritoneum is manifested by obstruction and if so, the extent of such obstruction.  The examiner should conduct any necessary testing to render the requested opinion above.  

The rationale for all opinions offered should be provided. 

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




